Citation Nr: 0502249	
Decision Date: 01/31/05    Archive Date: 02/07/05

DOCKET NO.  99-19 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for the cause of the 
veteran's death under the provisions of 38 C.F.R. § 3.312 
(2002).

2.  Entitlement to compensation for the veteran's death under 
the provisions of 38 U.S.C.A. § 1151 (West 2002).

3.  Whether new and material evidence has been received to 
reopen a claim for eligibility for Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	Daniel C. Krasnegor, Esq.
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to May 
1976.  Further, the record reflects that he had additional 
service in the Reserves, which included various periods of 
active duty for training (ACDUTRA) and inactive duty 
training.  He died in July 1997, and the appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board), 
in part, from a July 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the appellant's application to reopen 
claims for  service connection for the cause of the veteran's 
death (under the provisions of 38 C.F.R. § 3.312 (2002)) and 
eligibility for Dependents' Educational Assistance benefits 
under Chapter 35.

The appellant provided testimony at a videoconference hearing 
before the undersigned Board Member in December 1999, a 
transcript of which is of record.

This case was previously before the Board on three occasions.  
First, in March 2001, the Board denied the appellant's 
application to reopen claims for service connection for the 
cause of the veteran's death (under the provisions of 
38 C.F.R. § 3.312 (2002)) and eligibility for Dependents' 
Educational Assistance benefits under Chapter 35.  The 
appellant appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  By a May 2001 Order, 
the Court, pursuant to a Joint Motion, vacated and remanded 
the Board's decision for consideration of Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified as amended at 38 U.S.C.A. § 5100 et seq 
(West 2002).  The Joint Motion stated, in part, that while 
the Board noted the passage of the VCAA, and found that the 
duty to assist had been met as required by the VCAA, it 
failed to adequately indicate whether it considered if the 
appellant was entitled, in light of the notice provisions of 
the new law, to additional notification from VA prior to the 
adjudication of her claim.

In a June 2002 decision, the Board again denied the 
appellant's application to reopen her claims.  The appellant 
appealed this decision to the Court.  By a September 2002 
Order, the Court, pursuant to a Joint Motion, vacated and 
remanded the Board's decision for a merits analysis of 
entitlement to compensation for the cause of the veteran's 
death under 38 U.S.C.A. §§ 1151 (West 2002).

In July 2003, the Board Remanded the case to the RO for 
development and initial adjudication of the appellant's 
raised claim of entitlement to compensation for the veteran's 
death under the provisions of 38 U.S.C.A. § 1151 (West 2002), 
as well as compliance with the duty to notify and assist 
provisions of the VCAA.  Review of the actions performed by 
the RO reveal that the mandate of that remand has been 
fulfilled.  Stegall v. West, 11 Vet. App. 268 (1998).

In view of the decision below, which reopens the appellant's 
claims for service connection for the cause of the veteran's 
death and eligibility for Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code, 
appellate review of the other claim on appeal, entitlement to 
compensation for the veteran's death under the provisions of 
38 U.S.C.A. § 1151, must be deferred pending the completion 
of the development requested in the remand appended to the 
decision below.  
FINDINGS OF FACT

1.  Service connection was denied for the cause of the 
veteran's death by a September 1997 rating decision.  
Additionally, this decision found that eligibility to 
Dependents' Educational Assistance was not established.  The 
appellant was informed of this decision, and did not appeal.

2.  The evidence received since the September 1997 RO 
decision includes an autopsy report and the appellant's 
statement regarding her alleged expertise with pharmacology; 
such evidence bears directly and substantially upon the 
specific matters under consideration; it is not cumulative or 
redundant and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for the cause of the veteran's death.


CONCLUSIONS OF LAW

1.  The September 1997 rating decision denying service 
connection for the cause of the veteran's death and 
eligibility for Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code, is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(2003); 38 C.F.R. § 20.1103 (1997).

2.  New and material evidence has been received to reopen the 
claims of entitlement to service connection for the cause of 
the veteran's death, and entitlement to Dependents' 
Educational Assistance New under Chapter 35, Title 38, United 
States Code.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (2001). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

As discussed in more detail below, sufficient evidence is of 
record to grant the appellant's application to reopen claims 
for service connection for the cause of the veteran's death, 
and entitlement to Dependents' Educational Assistance New 
under Chapter 35, Title 38, United States Code.  These 
matters, along with the claim for entitlement to compensation 
for the veteran's death under the provisions of 38 U.S.C.A. 
§ 1151, are addressed in the remand below.  Therefore, no 
further development is needed with regard to the matters 
addressed in this decision..



Factual Background

The veteran's Certificate of Death shows that he died in July 
1997.  His immediate cause of death was listed as cardiac 
arrest, due to or as a consequence of coronary artery 
disease.  At the time of the veteran's death, service 
connection was in effect for left epididymitis and left 
hearing loss, each rated zero percent (noncompensable).  He 
had also been awarded nonservice-connected disability pension 
benefits.  In addition, the record reflects that the veteran 
had the following nonservice-connected disabilities: back 
injury; respiratory condition; nervous condition, anxiety, 
and depression; Crohn's disease with ulcer; prostatitis; 
bilateral hernia; rectal polyp; pancreatis; hearing loss of 
the right ear; hypertension; esophageal ulcer; 
atherosclerotic heart disease; peripheral vascular disease; 
and hemorrhoids.

The appellant asserts that the veteran sustained two back 
injuries, one after returning home from ACDUTRA in 1988, and 
the other while on ACDUTRA in 1988, after lifting a cargo 
parachute.  She contends, in essence, that as a result of 
these injuries, her husband required subsequent treatment for 
his back, which included the July 1997 placement of a 
morphine pump for back pain, which resulted in his fatal 
cardiac arrest.

Service connection was denied for the cause of the veteran's 
death by a September 1997 rating decision.  Additionally, 
this decision found that eligibility to Dependents' 
Educational Assistance was not established.  The appellant 
was informed of this decision, and did not appeal.

The evidence on file at the time of the September 1997 
decision included service medical records from both active 
duty and Reserve duty; service personnel records from the 
veteran's Reserve service; various private and VA medical 
records, including records from the Social Security 
Administration (SSA), covering 1977 to 1994; statements and 
hearing testimony from the veteran concerning the various 
service connection claims he filed during his lifetime; and a 
copy of the veteran's death certificate.

The veteran's active duty  service medical records show no 
diagnosis of a heart disability or a chronic back disability.  
In fact, both his heart and spine were clinically evaluated 
as normal on service examinations conducted in July 1972 and 
May 1976. 

No heart or back disability was diagnosed on a November 1977 
VA medical examination.  In fact, it was noted that the 
veteran had normal heart sounds, that his peripheral vessels 
were normal, and that there were no musculoskeletal defects.  
Similarly, no back and/or heart problems were noted in 
private medical records for the period from August to 
September 1977.

Medical records from July 1988 note that the veteran sought 
treatment for back pain, which he reported occurred after he 
fell down steps and landed on his "tail bone."  Diagnosis 
was acute back strain.

A November 1988 periodic examination for the Reserves showed 
the veteran's heart and spine were clinically evaluated as 
normal.  However, it was noted he had sustained a fracture of 
the sacrum and coccyx in July 1988, with no residuals.

Medical records from January 1989 show impressions of 
hypertension, well-controlled on medication; hyperlipidemia; 
history of elevated hemoglobin; history of elevated white 
count, with low-grade temperature and no specific symptoms; 
and recent pelvic fracture.  In addition, the veteran 
reported that his medical history included a ten (10) year 
history of hypertension.  Further, his mother, a grandmother, 
and a grandfather had hypertension and atherosclerotic heart 
disease, while a brother and sister both had hypertension and 
elevated cholesterol.  It was also noted that the veteran had 
sustained a sacral and coccygeal fracture in a fall in July 
1988.  The medical records reflect that he was subsequently 
treated on various occasions for his hypertension.

Records from June 1989 note that the veteran reported that he 
had been told by a chiropractor that he had a narrowing of 
his L-5, S-1 nerve foramen, and that he would eventually 
become completely lame.  Impressions included degenerative 
joint disease in the low back.  Records from July 1989 
include an impression of lumbar radiculopathy.  In August 
1989, the veteran reported that he was pushing some 
wheelchairs off the bus last Friday when he pushed one that 
had the brake still on and he sustained an immediate sharp 
pain in his low back.  Impression was low back strain.  

Also in August 1989, the veteran submitted a statement and a 
VA Form 21-4176, Report of Accidental Injury, in which he 
contended, in essence, that he was on drill weekend for the 
Reserves on July 10, 1988, when he went home and fell down 24 
steps, which resulted in a fracture of his sacrum and coccyx.  

Medical records from October 1989 again show an impression of 
lumbar radiculopathy.

A November 1989 report of medical examination reflects that 
it was recommended that the veteran be medically disqualified 
from Reserve duty by reason of chronic low back pain.  

In December 1989, the veteran underwent VA orthopedic and 
neuropsychiatric examinations.  At the orthopedic 
examination, he reported that he had sustained a low back or 
tail bone injury in July 1988, when he fell down the stairs, 
and he had been disabled since that time.  Final diagnosis 
from this examination was residual injury to the lumbosacral 
spine with fractured sacrum and coccyx.  At the 
neuropsychiatric examination, the veteran reported that he 
injured his lower back in November 1988 when he was lifting 
and moving parachutes while performing Reserve duties.  He 
reported that he sustained a ruptured disc at L-5, S-1.  
Diagnosis was ruptured intervertebral disc at L-5, S-1, 
complicated by headaches, secondary to repeated injections of 
the lower back.  VA X-rays taken of the veteran's lumbosacral 
spine in December 1989 revealed a normal lumbar spine, and 
arthritis of the sacrococcygeal joint.

The record reflects that the veteran was hospitalized at a VA 
medical facility from August to September 1991.  It was noted 
that lumbosacral spine film showed L5-S1 disc herniation with 
evidence of sacral fracture.  He ultimately underwent a 
laminectomy for L5-S1 with good results.  His discharge 
condition was noted as being stable.

In February 1992, the veteran underwent a new VA arranged 
medical examination for his back problems.  At this 
examination, the veteran reported that he fell in July 1988, 
and fractured his sacrum and coccyx.  While this originally 
healed up, in October 1989 he reportedly popped some discs 
while lifting a parachute.  He ultimately had laminectomy and 
fusion of his lumbar vertebrae in August 1991.  However, 
three weeks after the surgery, he slipped in the shower, 
which re-aggravated his previous disc problems as well as 
some additional discs.  Impression following examination was 
that the veteran had lumbar spine disease and herniated 
discs, as well as bladder neuropathy, numbness and pain in 
his legs, and he was unable to ambulate.  He also had a 
history of Crohn's disease, irritable bowel disease, 
esophageal reflux and pancreatitis, as well as hypertension.  

At a January 1993 personal hearing, the veteran testified 
that while he did have a nonservice-connected back condition, 
this condition was aggravated while on Reserve duty when he 
was packing a parachute.  

A December 1993 private medical statement noted that the 
veteran was admitted to private hospitalization in October 
1993 with intermittent sharp aching retrosternal chest 
discomfort progressing to a constant severe chest pain with 
radiation to the left mammary area.  The veteran's diagnoses 
included atypical chest pain of uncertain etiology, diuretic 
induced severe hypokalemia and a history of chronic disabling 
back pain.

A March 1994 catheterization report shows a diagnosis of 
atherosclerotic coronary artery disease.

In July 1997, the RO was informed of the veteran's death, and 
subsequently received a copy of the veteran's death 
certificate.  As noted above, this certificate shows that his 
immediate cause of death was cardiac arrest due to or as a 
consequence of coronary artery disease.  In August 1997, the 
appellant submitted a VA Form 21-534, Application for 
Dependency and Indemnity Compensation or Death Pension by 
Surviving Spouse or Child, which noted that the veteran was 
in receipt of pension at the time of his death.

By a September 1997 rating decision, the RO denied service 
connection for the cause of the veteran's death, as well as 
entitlement to Chapter 35 education benefits.  The RO stated 
that service connection for the cause of the veteran's death 
was denied as there was no evidence of the disability causing 
death during service, nor any evidence of compensable 
manifestations of a cardiovascular disability during the one 
year presumptive period following service.  Additionally, 
there was no evidence of the service-connected disabilities 
having contributed substantially or materially to the cause 
of the veteran's death.  It is noted that the only evidence 
specifically identified by this rating decision were the 
veteran's death certificate; his service medical records for 
the period from July 1972 to May 1976; the November 1977 VA 
medical examination; and private hospital reports which 
covered a period from August to September 1977.

The appellant was informed of the September 1997 rating 
decision by correspondence dated in October 1997, and did not 
initiate an appeal by filing a Notice of Disagreement within 
one year of notification.  Consequently, the decision became 
final.

The evidence added to the record since the September 1997 
rating decision includes a clinical report dated in November 
1989 from M.V.C., Col., USAFR, medical corps; a letter from a 
Department of the Air Force Area Defense Counsel on behalf of 
the veteran, dated in September 1994; an autopsy report dated 
in July 1997; a memorandum from the Department of the Air 
Force Headquarters Air Force Reserve Personnel Center, dated 
in March 1998; copies of dependent ID cards; copies of 
Request and Authorization for Active Duty Training/Active 
duty Tour; a chronological printout; a transcript of the 
December 1999 videoconference hearing; and the opinion of a 
VA cardiologist dated in July 2004.

The November 1989 clinical report noted that the veteran 
presented with several medical defects - elevated hemoglobin, 
elevated white count, elevated cholesterol and elevated 
triglycerides; decreased auditory acuity, A.U., HFR, and 
history of fracture of sacrum and coccyx.  It was stated that 
all defects had been resolved with the exception of the 
fractured spine which had most recently caused the veteran to 
be declared "permanently incapacitated" due to a herniated 
nucleus pulposus.  This report ultimately recommended that 
the veteran be medically disqualified from Reserve service.

The September 1994 letter from the Department of the Air 
Force Area Defense Counsel stated, in part, that after the 
veteran was cleared for worldwide duty following his first 
back injury at home, he sustained a second back injury during 
active duty hours, which resulted in degenerative back 
disease causing several health complications, which resulted 
in him being bound to a wheelchair.  However, the Area 
Defense Counsel acknowledged that he had not had access to 
the entire case file, or to the prior decisions of those 
involved in the process.

The July 1997 autopsy report noted that the veteran had been 
admitted to the hospital for the placement of a morphine 
pump, and he appeared to be in good condition immediately 
after surgery.  However, when he was checked again by the 
nursing staff he was found without a pulse, and a full code 
was instituted.  Despite all the medical management, the 
veteran did not respond.  His EKG remained flat-line, and he 
was pronounced deceased.  It was stated that the only finding 
of anatomic importance was the presence of three-vessel 
severe atherosclerotic vascular disease.  Further, the most 
severe disease was in the veteran's right coronary artery in 
which only approximately 10 percent of the lumen remained 
patent.  There was no evidence of ischemia or acute 
thrombosis.  Due to the lack of any other findings which 
would explain the veteran's clinical presentation, it was the 
opinion of the physician who conducted the autopsy that the 
veteran's cause of death was severe coronary atherosclerosis 
with apparent onset of arrhythmia/cardiac standstill.  The 
physician stated that it was well recognized that patients 
without thrombosis or ischemia who did have severe 
atherosclerosis may die unexpectedly, as in this case.  In 
addition, the clinical summary noted, in part, that the 
veteran had fallen in 1988 in a military accident and broke 
his coccyx, sacrum, and herniated an intervertebral disc.  
Also, it was noted that the evening before his admission, he 
was apparently struck by his son who was using a billy-club.

The March 1998 Memorandum from the Department of the Air 
Force Headquarters Air Force Reserve Personnel Center 
indicated that that the veteran was never placed on the 
Temporary Disability Retired List (TDRL), but was removed 
from the Retired Reserve upon his death and was never 
eligible for Reserve retired pay (the veteran was medically 
disqualified for worldwide duty in November 1989 for chronic 
low back pain due to an accident at his home in which he fell 
downstairs in July 1988 and fractured his sacrum and possibly 
coccyx).

At the December 1999 videoconference hearing, the appellant 
essentially contended that the veteran's death was due to his 
having sustained two back injuries in 1988, and that as a 
result of these injuries, her husband required subsequent 
treatment for his back, which included the July 1997 
placement of a morphine pump for back pain, which resulted in 
his fatal cardiac arrest.  The appellant further testified 
that the veteran had a heart murmur when he entered active 
service.  She also stated that he was taking medication 
prescribed by VA for high blood pressure while in the 
Reserves.  The appellant added that the veteran had had a 
slight heart attack while at home in June 1988.

Following the Court's May 2001 Order, the appellant's 
attorney submitted a statement in March 2002 which asserted a 
new theory of entitlement to service connection for the cause 
of the veteran's death pursuant to 38 U.S.C.A. § 1151.  The 
attorney stated that the appellant was currently a student in 
an Associates degree program for chemical dependency, part of 
a program to receive a Bachelors degree in drug counseling.  
As part of her training, the appellant had taken course work 
in pharmacology, in which she had studied the effects of 
taking combinations of drugs.  Based on her studies, the 
appellant believed that the Oxycodone the veteran was 
prescribed, taken in combination with medication for his high 
blood pressure, and psychiatric problems, caused or 
contributed materially to the veteran's death.  Moreover, the 
appellant asserted that her opinion was competent, insofar as 
she had received medical training specific to the interaction 
of the drugs the veteran was prescribed by VA.  Based upon 
her review of the medical literature, it was her opinion that 
it was negligent for VA to have prescribed Oxycodone with the 
veteran's other medications, and that that VA treatment 
caused or contributed to cause the veteran's death.  

In accord with the September 2002 Court Order, the Board 
remanded the appellant's claim for § 1151 benefits in July 
2003 for further development.  

In March 2004, the RO requested the appellant identify with 
greater specificity her training in order to determine 
whether she had the requisite experience to offer evidence 
that would be acceptable as "competent medical evidence"  
See 38 C.F.R. § 3.159(a)(1) (2004) (evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  Neither the appellant nor her attorney has 
offered any further basis upon which to qualify her opinion, 
stated in the March 2002 submission from the appellant's 
representative, that the VA's prescription of Oxycodone, in 
combination with the veteran's high blood pressure and 
psychiatric problems, caused or contributed materially to 
cause the cardiac arrest that led to the veteran's death.

Finally, the RO also obtained an opinion from a VA 
cardiologist regarding the possible etiological connection 
between the VA's prescription of Oxycodone, its interrelation 
with other prescribed medications and his physical and mental 
status, and the veteran's death from cardiac arrest.  The 
Board notes that in the July 2003 remand the opinion of a 
gastroenterologist was specified.  Review of the claims 
folder indicates that VHA medical personnel determined that a 
cardiologists opinion was more appropriate.  The Board agrees 
and finds the mandate of the July 2003 remand has been 
fulfilled.

In July 2004, the VA cardiologist reviewed the record and 
offered an opinion regarding whether or not the various 
medications prescribed by VA proximately caused the veteran's 
death.

The cardiologist noted that the veteran had a known mild-
moderate CAD [coronary artery disease] diagnosed in March 
1994, with RCA [right coronary artery] 30 percent, 
circulation 50 percent, and 50-60 percent LAD [left anterior 
descending artery] with bridging in the mid-LAD.  He had been 
treated medically for his coronary artery disease.

The veteran was also noted to have had severe back pain 
requiring multiple medications, finally requiring insertion 
of a morphine pump in July 1997.  The veteran was admitted to 
Park Medical Center in Columbus and was taken to the 
operating room on July 21, 1997.  The doctor noted that the 
records from that admission were not in the C-file; however, 
the results from the veteran's autopsy were present, in which 
it is stated that the veteran was brought to the recovery 
room following the surgery and was found unresponsive, and 
CPR was initiated to no avail.  The death certificate was 
noted to state that the cause of death was cardiac arrest.  
The cardiologist's review of the autopsy demonstrated that 
the veteran had severe diffuse CAD (which undoubtedly had 
progressed since the cardiac catheterization in March 1994), 
but that there was no sign of either ischemia or acute 
thrombosis.  The cardiologist noted that the conclusion from 
the autopsy was that the veteran suffered an arrhythmic event 
that caused his death.

Following the cardiologist's review of the relevant medical 
evidence, he opined in July 2004 that appropriate diagnoses 
included coronary artery disease, back pain, and death due to 
arrhythmia.  He noted that arrhythmia is a common cause of 
death in people who have fatal coronary heart disease.  He 
opined that the absence of acute infarction at autopsy 
supported arrhythmia as the cause of death.  He opined that 
it was likely that the acute stress of the immediate post-
operative state contributed significantly to the arrhythmic 
event.  Because the veteran had been on medications for his 
back pain for some time before this surgery, he opined that 
it was LESS LIKELY THAN NOT [emphasis in the original] that 
the medications proximately caused the veteran's death.  
Furthermore, the cardiologist opined that the proper handling 
of any medications was the responsibility of the team that 
was performing the surgery, i.e. the team at Park Medical 
Center, and not the VA physicians who had been treating the 
veteran before this event.

The appellant and her attorney were provided copies of the 
July 2004 VA cardiologist's report in October 2004.

New and Material Evidence

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156 were changed, but only 
for claims filed on or after August 29, 2001. 66 Fed. Reg. 
45620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156 (2003).  
The appellant's claims were filed prior to August 29, 2001; 
consequently, the version of § 3.156 in effect before August 
29, 2001, applies.

The provisions of 38 C.F.R. § 3.156(a) (2001), provide that 
"new and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

Analysis

In the instant case, the Board finds that new and material 
evidence has been received to reopen the appellant's claims 
of entitlement to service connection for the cause of the 
veteran's death and eligibility to Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.  
At the time of the September 1997 rating decision, the 
evidence on file showed that the veteran's immediate cause of 
death was cardiac arrest, due to or as a consequence of 
coronary artery disease.  At the time of his death, service 
connection was in effect for left epididymitis and left 
hearing loss, each rated zero percent, and he had been 
awarded nonservice-connected disability pension benefits.  It 
is noted that service connection had been denied for various 
medical disabilities during the veteran's lifetime, including 
a back disorder.  Service connection was essentially denied 
for the cause of the veteran's death because the evidence did 
not support a finding that the fatal heart disease was 
causally related to service, or that the service-connected 
disabilities caused or materially contributed to the 
veteran's death.

The additional evidence added to the file since the September 
1997 rating decision is "new" to the extent it was not on 
file at the time of the prior denial.  While the majority of 
the additional evidence is essentially cumulative in nature 
in that it tends to prove elements that were already 
established at the time of the September 1997 rating 
decision, the September 1997 autopsy report included a 
history of injuries sustained from a fall during service, 
which is consistent with the appellant's assertion that her 
husband sustained a back injury during service, and the 
veteran's own statements made during his lifetime.  

In reviewing the file, the Board finds medical records from 
July 1988, which show that the veteran sought treatment for 
back pain, which he reported occurred after he fell down 
steps and landed on his "tail bone."  The diagnosis at that 
time was an acute back strain.  It was reported upon a 
November 1988 periodic examination for the Reserves that the 
veteran had sustained a fracture of the sacrum and coccyx in 
July 1988.  In August 1989, the veteran submitted a statement 
and a VA Form 21-4176, Report of Accidental Injury, in which 
he contended, in essence, that he was on drill weekend for 
the Reserves on July 10, 1988, when he went home and fell 
down 24 steps, which resulted in a fracture of his sacrum and 
coccyx.  The Board finds that a November 1989 clinical report 
and March 1998 Memorandum from the Department of the Air 
Force Headquarters Air Force Reserve Personnel Center reflect 
that the veteran was unable to continue with his duties in 
the Reserves because of his back disability.  Subsequent low 
back diagnoses included degenerative disc disease and 
radiculopathy of the lumbar spine.  

The only evidence specifically identified by the September 
1997 rating decision were the veteran's death certificate; 
his service medical records for the period from July 1972 to 
May 1976; the November 1977 VA medical examination; and 
private hospital reports which covered a period from August 
to September 1977.  All of the evidence relevant to an 
alleged back injury during reserve training was not listed.  
The Court has noted that, pursuant to VCAA, beginning in 
February 1990 ROs were required to list "a summary of the 
evidence considered."  Eddy v. Brown, 9 Vet. App. 52, 58 
(1996); Dolan v. Brown, 9 Vet. App. 358, 362 (1996).  
However, in Gonzalez v. West, 218 F.3d 1378 (Fed. Cir. 2000), 
the Federal Circuit held that "absent specific evidence 
indicating otherwise, all evidence contained in the record at 
the time of the RO's determination ... must be presumed to have 
been reviewed by the Department of Veterans Affairs, and no 
further proof of such review is needed."  The Federal 
Circuit explicitly rejected the view that all evidence must 
be discussed.  Rather, it was held that an adequate 
"review" of the record did not require an explanation in 
the RO decision of the impact or lack thereof of every piece 
of evidence of record.  Notwithstanding the above cited legal 
authority, the fact remains that the September 1997 rating 
decision did not identify and discuss the records on file 
concerning the veteran's Reserve service, nor the medical 
records on file for the period following September 1977.  The 
Board finds that, in light of this evidence, the autopsy 
report is significant enough that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

The Board also notes that, in the March 2002 statement, the 
appellant's attorney asserted that the appellant was 
participating in an Associates degree program for chemical 
dependency, part of a program to receive a Bachelors degree 
in drug counseling, and that she had taken course work in 
pharmacology in which she had studied the effects of taking 
combinations of drugs.  Such evidence is material to her 
theory of entitlement to service connection: the veteran 
developed a chronic low back disability due to an injury 
during reserve training, and treatment for residuals of his 
in-service back injury included medication that interacted 
with other prescribed drugs, which in turn materially 
contributed to his death.  It is pertinent to note that 
service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury (38 C.F.R. § 3.310 (a)) and secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service- 
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  
Thus, service connection for the cause of the veteran's death 
could be granted if it is established that the veteran had a 
back disability that was incurred during service, and 
treatment for the back disability materially contributed to 
his death.  The Board finds that the evidence relating to the 
appellant's course work in pharmacology is also significant 
enough that it must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

The Board is cognizant of a July 2004 opinion from a VA 
cardiologist to the effect that it was less likely than not 
that the medications prescribed by the VA proximately caused 
the veteran's death and of the appellant's failure to submit 
information or evidence relating to her alleged training in 
pharmacology when requested to do so pursuant to the Board's 
July 2003 remand.  However, the question here is whether new 
and material evidence has been received to reopen the claim 
under the standard in effect prior to August 2001.  The 
Federal Circuit has clearly stated that new and material 
evidence does not have be of such weight as to change the 
outcome of the prior decision.  Hodge, supra at 1363.  It 
must only be so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156 (2001).

For the reasons stated above, the Board concludes that new 
and material evidence has been received to reopen the 
appellant's claim of service connection for the cause of the 
veteran's death.  

Regarding the Dependents' Educational Assistance claim, given 
the reopening of the claim for service connection for the 
cause of the veteran's death, it follows that  the 
appellant's claim for Dependents' Educational Assistance 
should be considered on a de novo basis.  


ORDER

New and material evidence having been received, the claims of 
entitlement to service connection for the cause of the 
veteran's death and eligibility for Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code, 
are reopened; the appeal is granted to this extent only.


REMAND

Having determined that the appellant's claim of entitlement 
to service connection for the cause of the veteran's death is 
reopened, the claim must be considered de novo with 
consideration given to the additional evidence associated 
with the claims file since the 1997 RO decision.

The Board also notes that the VCAA includes an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits 
and which evidence, if any, the appellant is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See 38 U.S.C.A. § 5103(a) and (b).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Since the outcome of the appellant's claim for service 
connection for the cause of the veteran's death could have an 
impact of her claim of entitlement to compensation for the 
veteran's death under the provisions of 38 U.S.C.A. § 1151 
(West 2002), appellate review of the latter claim must be 
deferred pending the completion of the development requested 
below.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2004).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the appellant written 
notification specific to her claim for 
service connection for the cause of the 
veteran's death of the impact of the 
notification requirements on the claim.  
The appellant  should further be 
requested to submit all evidence in her 
possession that pertains to her claim.

2.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claims.

3.  Then, the RO should readjudicate the 
appellant's claims for entitlement to 
service connection for the cause of the 
veteran's death and eligibility for 
Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code.  
The RO must consider all of the relevant 
evidence in the claims file.  If any 
benefit sought on appeal remain denied, 
the appellant should be provided with an 
SSOC.  An appropriate period of time 
should be allowed for response.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until she is notified.  
The appellant and her representative have the right to submit 
additional evidence and argument on the matters remanded to 
the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2002) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


